 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                  ***
 6    CARMEN FLORES CASTRO,                                Case No. 2:18-cv-01739-GMN-CWH
 7                           Petitioner,
                                                           ORDER
 8          v.
 9    BERTHA HERNANDEZ RENTERIA,
10                           Respondent.
11

12          IT IS HEREBY ORDERED that petitioner’s motion to hold respondent in contempt of

13   court (ECF No. 14) is set for hearing on Tuesday, October 16, 2018 at 1:30 p.m. before

14   Magistrate Judge C.W. Hoffman, Jr., in Courtroom 3C, in the United States District Court,

15   District of Nevada, located at 333 S. Las Vegas Blvd., Las Vegas, Nevada, 89101.

16          IT IS FURTHER ORDERED that petitioner must serve the motion (ECF No. 14) on

17   respondent and file proof of service before the hearing.

18

19          DATED: October 11, 2018

20

21

22                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
